Title: To James Madison from John Mitchell (Abstract), 1 February 1805
From: Mitchell, John
To: Madison, James


1 February 1805, Le Havre. “Since I have had the honor to Write You, this port has remain’d under a constant state of Blockade and not a Vessell suffered to enter.
“But since the flotil sail’d & arrived at Boulogne, the British force has seldom exceeded one or two Ships, and in general they keep at a distance from the shore. This may possibly be owing to the Bad Weather that generally prevails at this Season. I mentiond in my former Letters the Blockade was extended to all the ports of france to the Nort[h]ward of Havre. The enclosed return [not found] from my Agent at Dieppe, will shew the few Vessells that had Arrived, & no others can now be expected.
“I also ad the return [not found] of the vessells entered & cleared at Cherbourg to the 31. Decemr. 1804. Cherbourg is now made a safe and excellent port but is rather intended as a port of Armament th<ere> than for Commerce, And owing to the expence of Land Carrage to Paris & to the Principal Towns i<n> France, our Commerce to that port will not be very considerable. Nantes, L’Orient & Bordeaux wil<l> have a preference on that Account as well as tha<t> of finding of return Cargoes. With the returns I send the papers [not found] of the Brig Maryland, Wm. Ross of Norfolk sold as Unfitt for sea. The Crew all returnd hom<e> Most in the same employ & under Wages. So long as the British continue to hold the ports in the channel under a State of Blockade, our Commerce must suffer considerable injury. The Vessells statio<ned> on the Coast have never been able to prevent the different expeditions from reaching their destination that England actually gains no advantage and the injury to france is local & Havre in that respect suffers more than any other port. So much so that it is almost deserted except by the Military for there is still a very respectable Garrison here.
“A Report has circulated here that New Commissions will be necessary for the Comml, Agents that Exequaturs may be granted by the Emperor, I therefore take this Occasion to solisit in case New Commissions should be granted that [I] may be Appointed the Agent for this port.” Will endeavor to perform all the duties “with integrity” and serve his countrymen. “Should any thing Occur here worthy of Notice” will advise JM and John Armstrong.
Adds in a postscript a list of enclosures which includes the sea letter and Mediterranean pass for the Maryland and returns of vessels entered at Dieppe and Cherbourg.
